Action under the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.) to recover overtime compensation, liquidated damages and attorney’s fees. Order of an official referee granting defendants’ motion, made after the case had been tried and submitted for decision, to serve a supplemental answer invoking the benefit of a subsequent Federal enactment, upon the payment of $400 as terms, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.